Exhibit 10.40

FIRST AMENDMENT AND CONSENT TO

FIRST AMENDED AND RESTATED CREDIT AGREEMENT

THIS FIRST AMENDMENT AND CONSENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT
is made and dated as of December 21, 2009 (the “Amendment”) among BOYD GAMING
CORPORATION, a Nevada corporation (the “Borrower”), the various financial
institutions parties hereto (collectively, the “Lenders”), and BANK OF AMERICA,
N.A. (“Bank of America”), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders and amends that certain First Amended
and Restated Credit Agreement dated as of May 24, 2007 (as the same may be
further amended or modified from time to time, the “Credit Agreement”).

R E C I T A L S

WHEREAS, certain Lenders have requested that the Borrower reduce the Aggregate
Revolving Commitments under the Credit Agreement;

WHEREAS, the Borrower has agreed to reduce the Aggregate Revolving Commitments
under the Credit Agreement;

WHEREAS, in connection with the reduction of the Aggregate Revolving
Commitments, the Borrower has requested the Administrative Agent and the Lenders
to amend certain provisions of the Credit Agreement, and the Administrative
Agent and the Lenders are willing to do so, on the terms and conditions
specified herein; and

WHEREAS, the Required Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement in certain respects as set
forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereby agree as follows:

1. Terms. All terms used herein shall have the same meanings as in the Credit
Agreement unless otherwise defined herein.

2. Amendment. The Credit Agreement is hereby amended as follows:

2.1 Amendments to Article I.

2.1.1 Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in the appropriate alphabetical order:

“7.75% Notes” means the 7.75% Senior Subordinated Notes due 2012 issued pursuant
to that certain Indenture dated as of December 30, 2002 between the Borrower and
Wells Fargo Bank, National Association, as trustee.



--------------------------------------------------------------------------------

“Designated Subordinated Debt” means (i) the 7.75% Notes, (ii) the 6.75% Senior
Subordinated Notes due 2014 issued pursuant to that certain Indenture dated as
of April 15, 2004 between the Borrower and Wells Fargo Bank, National
Association, as trustee; and (iii) the 7.125% Senior Subordinated Notes due 2016
issued pursuant to that certain Indenture dated as of January 25, 2006 between
Boyd Gaming and Wells Fargo Bank, National Association, as trustee, as
supplemented by the First Supplemental Indenture between Boyd Gaming and Wells
Fargo Bank, National Association, as trustee; each as amended, modified or
supplemented.

“First Amendment” means that certain First Amendment to First Amended and
Restated Credit Agreement dated as of December 21, 2009 among the Borrower, the
Lenders party thereto and the Administrative Agent.

“First Amendment Effective Date” has the meaning specified in Article III of the
First Amendment.”

“Impacted Lender” means (a) a Defaulting Lender or (b) a Lender (i) which has
notified the Borrower, the Administrative Agent, the L/C Issuer or any Lender in
writing that it does not intend to comply with its funding obligations under
this Agreement or (ii) as to which an entity that controls such Lender has
become the subject of a bankruptcy or other similar proceeding.

“Net Cash Proceeds” means with respect to the incurrence or issuance of any
Indebtedness by the Borrower or any of its Restricted Subsidiaries permitted
under Section 7.03 of the Credit Agreement (other than Indebtedness described in
subsections (a)-(d) thereof), the cash proceeds received in connection with such
transaction, net of underwriting or placement agents’ fees, discounts and
commissions and other reasonable and customary out-of-pocket expenses incurred
by the Borrower or such Subsidiary in connection therewith.

2.1.2 The definition of the term “Aggregate Revolving Commitments” in
Section 1.01 of the Credit Agreement is hereby amended by adding the following
sentence to the end thereof: “As of the First Amendment Effective Date, the
Aggregate Revolving Commitments are $3,000,000,000.”

2.1.3 The definition of the term “Consolidated EBITDA in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Consolidated EBITDA” means, for any period, the Borrower and its Restricted
Subsidiaries’ consolidated earnings (including net earnings attributable to
noncontrolling interests held by third parties in Restricted Subsidiaries)
before interest expense, taxes, depreciation, amortization, non-cash rent
expense, preopening expenses, share-based compensation expense, non-cash change
in value of derivative instruments, interest costs associated with derivative
instruments not otherwise included in interest expense, non-cash litigation
accruals, charges for the early retirement of debt, non-recurring non-cash
losses (or gains), acquisition and merger related charges, and extraordinary
items, all as determined in accordance with GAAP (“EBITDA”), plus, cash
dividends and distributions paid to the Borrower and its Restricted Subsidiaries
from any Person that is not a Restricted Subsidiary, provided that the
cumulative amount of such cash dividends and distributions included in
Consolidated EBITDA shall not exceed the

 

2



--------------------------------------------------------------------------------

cumulative amount of the Borrower’s and its Restricted Subsidiaries’ share of
the Consolidated EBITDA of such Person, plus (or minus) without duplication, the
EBITDA during such twelve month period for any Restricted Subsidiary acquired
(or disposed of ) by the Borrower or any of its Restricted Subsidiaries
(including the acquisition or disposition of substantially all of the assets of
a Person by the Borrower or any of its Restricted Subsidiaries) during such
period, in either case, plus (or minus) any loss (or gain) arising from a change
in GAAP, plus 50% of Borgata EBIT to the extent that on the date of
determination Borgata is not a Restricted Subsidiary and no Event of Default
under and as defined in Borgata’s bank credit agreement has occurred and is
continuing, and plus (after the same shall have been open for at least one full
calendar month) the annualized pro forma EBITDA of any new Venture of the
Borrower and its Restricted Subsidiaries (including the Dania Jai Alai
development project). “Consolidated EBITDA” shall exclude the Consolidated
EBITDA of each Unrestricted Subsidiary and all Subsidiaries of any Unrestricted
Subsidiary. If and to the extent that any non-cash litigation accruals have not
been included in the computation of Consolidated EBITDA, the amount of any
non-appealable judgment or the cash payment in respect of any settlement or
judgment in respect thereof (net of any assets acquired in connection with such
settlement or judgment) in any future period shall be subtracted from
Consolidated EBITDA.

2.1.4 The first sentence of the definition of the term “Consolidated Funded
Indebtedness” is hereby amended by adding the following clause at the end of
clause (a) thereof: “minus the amount of any cash borrowed by the Borrower and
pledged or deposited by the Borrower pursuant to Section 2.03(a)(iii) or
Section 2.15 as cash collateral” and by adding the following clause immediately
prior to the end thereof: “and (d) all liabilities under any non-appealable
judgment rendered against the Borrower or any Restricted Subsidiary.”

2.1.5 The first sentence of the definition of the term “Letter of Credit
Sublimit” in Section 1.01 of the Credit Agreement is hereby amended and restated
in its entirety to read as follows: “Letter of Credit Sublimit” means, prior to
the First Amendment Effective Date, $250,000,000 and from and after the First
Amendment Effective Date, $350,000,000.

2.1.6 The definition of the term “Interest Coverage Ratio” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Interest Coverage Ratio” means, for any period, the ratio of (a) twelve month
trailing Consolidated EBITDA to (b) the sum of (i) consolidated interest expense
(as defined in GAAP) plus (ii) interest costs associated with derivative
instruments not otherwise included in interest expense, but excluding any
non-cash change in value of derivative instruments and non-cash derivative
instruments fair value adjustments, in each case, of the Borrower and its
Restricted Subsidiaries for such period. Gains and losses arising out of the
termination of derivative instruments shall not constitute interest expense or
interest costs. Consolidated interest expense shall exclude the interest expense
and any such interest costs of each Unrestricted Subsidiary and all Subsidiaries
of Unrestricted Subsidiaries.

 

3



--------------------------------------------------------------------------------

2.1.7 Section 1.03 of the Credit Agreement is hereby amended by adding the
following clauses (c) and (d) thereto:

“(c) Notwithstanding the foregoing provisions of this Section 1.03 (i) to the
extent that any person or entity listed on Schedule 1.03 which the Borrower does
not currently consolidate in accordance with GAAP is required to be consolidated
with the Borrower for any reason other than its direct or indirect majority
equity ownership, such person or entity shall be deconsolidated for purposes of
calculating compliance with the financial covenants in Section 7.10, and (ii) if
any contract listed on Schedule 1.03 is, in accordance with GAAP, deemed to be a
lease, the resulting accounting impact, if any, of such contract being deemed to
be a lease shall be excluded for purposes of calculating compliance with the
financial covenants in Section 7.10.

(d) Notwithstanding the foregoing provisions of this Section 1.03, Echelon and
related entities will be considered a project for purposes of calculating
compliance with the financial covenants in Section 7.10, regardless of its
accounting treatment under GAAP; provided, however, that if any determination is
made that Echelon and related entities should no longer be considered a project
in accordance with GAAP, then up to an aggregate amount of $30,000,000 of
pre-opening expenses, impairment charges and exiting and disposal charges
incurred after such date and otherwise included in the calculation of
Consolidated EBITDA shall be excluded from the calculation of Consolidated
EBITDA solely for purposes of calculating compliance with the financial
covenants in Section 7.10.”

2.2 Amendments to Article II.

2.2.1 Section 2.03(a)(iii)(F) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists,
or any Lender is at such time an Impacted Lender, unless the L/C Issuer has
entered into arrangements satisfactory to the L/C Issuer with the Borrower or
such Lender to eliminate the L/C Issuer’s risk with respect to such Lender.”

2.2.2 There shall be added to the Credit Agreement immediately after
Section 2.05, a new Section 2.05A, reading in its entirety as follows:

“2.05A Mandatory Prepayments.

“(a) Except to the extent otherwise provided in Section 2.06(b), within five
Business Days after the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of any Indebtedness (other than Indebtedness expressly
permitted to be incurred or issued pursuant to Section 7.03(a) through (d)), the
Borrower shall repay Revolving Loans in an aggregate principal amount equal to
100% of the Net Cash Proceeds from such incurrence or issuance.”

 

4



--------------------------------------------------------------------------------

2.2.3 Section 2.06 of the Credit Agreement is hereby amended by inserting “(a)”
immediately before the existing paragraph therein and by adding a new paragraph
(b) thereto reading in its entirety as follows:

“(b) From the First Amendment Effective Date through May 24, 2012, the Revolving
Credit Commitment shall be automatically and permanently reduced ten Business
Days after any mandatory prepayment pursuant to Section 2.05A(a) by an amount of
Net Cash Proceeds described in Section 2.05A(a) up to an aggregate amount of
commitment reductions of $600,000,000; provided, however, that all of the
following shall be excluded from the requirements of this clause (b):

(1) the amount of such Net Cash Proceeds from the incurrence or issuance of any
Indebtedness to the extent:

(A) used to repay, repurchase or redeem the Borrower’s 7.75% Notes;

(B) used to repay Revolving Loans made by the Lenders within the previous
180-day period that were used by the Borrower to repay, repurchase or redeem its
7.75% Notes; or

(C) reserved by the Borrower to repay, repurchase or redeem its 7.75% Notes,
provided that the Revolving Credit Commitment shall be automatically and
permanently reduced to the extent that such proceeds reserved by the Borrower
are not so expended within 60 days after the receipt of such Net Cash Proceeds;

(2) the amount of such Net Cash Proceeds from the incurrence or issuance of any
senior subordinated notes of the Borrower to the extent:

(A) used to repay, repurchase or redeem any of the Borrower’s Designated
Subordinated Debt; or

(B) reserved by the Borrower to repay, repurchase or redeem any of the
Borrower’s Designated Subordinated Debt, provided that the Revolving Credit
Commitments shall be automatically and permanently reduced to the extent that
such proceeds reserved by the Borrower are not so expended within 60 days after
the receipt of such Net Cash Proceeds;

(3) the amount of such Net Cash Proceeds from the incurrence or issuance of any
Indebtedness to the extent:

(A) utilized by the Borrower to finance an acquisition otherwise permitted
hereunder; or

(B) reserved by the Borrower to finance an acquisition otherwise permitted
hereunder that is the subject of a binding agreement or letter of intent,
provided that, to the extent not so utilized by the Borrower, the Revolving
Credit Commitments shall be automatically and permanently reduced by the amount
so reserved five Business Days after any termination of such agreement or letter
of intent; and

 

5



--------------------------------------------------------------------------------

(4) up to an aggregate amount of $400,000,000 of such Net Cash Proceeds from the
incurrence or issuance of any Indebtedness from and after the First Amendment
Effective Date not otherwise excluded from the mandatory commitment requirements
of this clause (b) pursuant to the preceding clauses (1), (2) or (3) hereof.”

2.2.4 There shall be added to Article II of the Credit Agreement a new
Section 2.15 reading in its entirety as follows:

“2.15 Cash Collateral for L/C Issuer or Swing Line Lender. At any time that any
Lender is an Impacted Lender, upon the request of the L/C Issuer or any Swing
Line Lender to the Administrative Agent and the Borrower, the Borrower shall
promptly pledge and deposit with or deliver to the Administrative Agent as
collateral, for the benefit of the L/C Issuer or such Swing Line Lender, as
applicable, cash or deposit account balances, in Dollars, in an aggregate amount
not less than such Impacted Lender’s Pro Rata Share of the then Outstanding
Amount of all L/C Obligations or Swing Line Loans, as applicable, pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the L/C Issuer or such Swing Line Lender, as applicable, which arrangements and
documents are hereby consented to by the Lenders. The Borrower hereby grants to
the Administrative Agent, for the benefit of the L/C Issuer and each Swing Line
Lender, as applicable, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Such collateral
shall be maintained in blocked accounts at Bank of America. This Section and any
agreements or other documents delivered in connection with this Section shall
not be prohibited by, or otherwise conflict with, any contrary provision herein,
including Sections 2.12, 2.13 and 7.01.”

2.3 Amendments to Article VII.

2.3.1 Section 7.10(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(b) Total Leverage Ratio. Permit the Total Leverage Ratio on the last day of any
period of four fiscal quarters of the Borrower set forth below to be greater
than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

   Maximum Total
Leverage Ratio

September 30, 2009

   6.50 to 1.00

December 31, 2009

   6.50 to 1.00

March 31, 2010

   6.75 to 1.00

June 30, 2010

   7.00 to 1.00

September 30, 2010

   7.25 to 1.00

December 31, 2010

   7.25 to 1.00

March 31, 2011

   7.00 to 1.00

June 30, 2011

   6.75 to 1.00

September 30, 2011

   6.50 to 1.00

December 31, 2011

   6.00 to 1.00

March 31, 2012

   5.50 to 1.00

 

6



--------------------------------------------------------------------------------

2.4 Amendments to Schedules.

2.4.1 There shall be added to the Credit Agreement a new Schedule 1.03 reading
in its entirety as set forth on Schedule 1.03 hereto.

2.5 Amendments to Exhibits.

2.5.1 Exhibit D to the Credit Agreement is hereby amended and restated in its
entirety to read as set forth on Exhibit D hereto.

3. Consent. By their execution hereof, the parties hereto hereby consent to the
execution by the Borrower, the Administrative Agent and the Lenders
participating in the Extending Revolving Loan Tranche more particularly
described on Exhibit C hereto of an amended and restated Credit Agreement
including the terms set forth on Exhibit C hereto and such other terms and
provisions as may be needed to fully implement the provisions of Exhibit C.

4. Representations and Warranties. The Borrower represents and warrants to the
Administrative Agent and the Lenders that, on and as of the date hereof, and
after giving effect to this Amendment:

4.1 Authorization. The execution, delivery and performance by the Borrower of
this Amendment has been duly authorized by all necessary action, and this
Amendment has been duly executed and delivered by the Borrower.

4.2 Binding Obligation. This Amendment constitutes the legal, valid and binding
obligation of the Borrower, enforceable against it in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or similar laws affecting creditors’ rights generally and by
principles of equity.

4.3 No Legal Obstacle to Amendment. The execution, delivery and performance of
this Amendment will not (a) contravene the Organizational Documents of the
Borrower; (b) contravene any contractual restriction binding on or affecting the
Borrower or its property which contravention would have a Material Adverse
Effect; (c) contravene any court decree, order or Legal Requirement binding on
or affecting the Borrower; or (d) result in, or require the creation or
imposition of, any Lien on any of the Borrower’s properties. Except as have been
obtained prior to the date hereof, no authorization or approval of any
governmental authority is required to permit the execution, delivery or
performance by the Borrower of this Amendment, or the transactions contemplated
hereby.

4.4 Incorporation of Certain Representations. After giving effect to the terms
of this Amendment, the representations and warranties of the Borrower set forth
in Article V of the Credit Agreement are true and correct in all respects on and
as of the date hereof as though made on and as of the date hereof, except as to
such representations made as of an earlier specified date.

 

7



--------------------------------------------------------------------------------

4.5 Default. Both before and after giving effect to this Amendment, no Default
or Event of Default under the Credit Agreement has occurred and is continuing.

5. Conditions, Effectiveness. This Amendment shall become effective as of the
date first written above (the “Amendment Effective Date”) upon satisfaction of
each of the following conditions:

(a) The Administrative Agent shall have received a Consent of Lender in the form
of Exhibit B executed by the Required Lenders.

(b) All consents, licenses and approvals required in connection with the
execution, delivery and performance by each Loan Party of this Amendment shall
have been received by the Borrower.

(c) The Administrative Agent shall have received an affirmation letter
substantially in the form of Exhibit A from each of the Guarantors.

On the Amendment Effective Date, without further action by any Person, the
Aggregate Revolving Commitments shall be reduced to $3,000,000,000.

6. Miscellaneous.

6.1 Effectiveness of the Credit Agreement, the Notes, the Pledge Agreement and
other Loan Documents. Except as hereby expressly amended, the Credit Agreement,
the Notes, the Pledge Agreement and the other Loan Documents shall each remain
in full force and effect, and are hereby ratified and confirmed in all respects
on and as of the date hereof.

6.2 Waivers. This Amendment is limited solely to the matters expressly set forth
herein and is specific in time and in intent and does not constitute, nor should
it be construed as, a waiver or amendment of any other term or condition, right,
power or privilege under the Credit Agreement or under any agreement, contract,
indenture, document or instrument mentioned therein; nor does it preclude or
prejudice any rights of the Administrative Agent or the Lenders thereunder, or
any exercise thereof or the exercise of any other right, power or privilege, nor
shall it require the Required Lenders to agree to an amendment, waiver or
consent for a similar transaction or on a future occasion, nor shall any future
waiver of any right, power, privilege or default hereunder, or under any
agreement, contract, indenture, document or instrument mentioned in the Credit
Agreement, constitute a waiver of any other right, power, privilege or default
of the same or of any other term or provision.

6.3 Loan Document. This Amendment is a Loan Document.

6.4 Counterparts. This Amendment may be executed in any number of counterparts,
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.5 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of Nevada.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BOYD GAMING CORPORATION By:   /s/ Keith E. Smith Name:   Keith E. Smith Title:  
President and Chief Executive Officer BANK OF AMERICA, N.A., as Administrative
Agent By:   /s/ Maurice Washington Name:   Maurice Washington Title:   Vice
President

 

9



--------------------------------------------------------------------------------

EXHIBIT A

to First Amendment and Consent

to First Amended and Restated Credit Agreement

December 21, 2009

The Guarantors under the

hereinafter-described

Credit Agreement

 

  Re: Boyd Gaming Corporation

Gentlemen:

Please refer to (1) the First Amended and Restated Credit Agreement, dated as of
May 24, 2007 (the “Credit Agreement”), by and among BOYD GAMING CORPORATION, a
Nevada corporation (the “Borrower”), the various financial institutions parties
thereto (collectively, the “Lenders”), and BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, (2) the Guaranty dated May 24, 2007 from the addressee
in favor of the Lenders and the Administrative Agent (the “Guaranty”) and
(3) the Pledge Agreement dated May 24, 2007 from the Borrower and certain of the
addressees in favor of the Administrative Agent (the “Pledge Agreement”).
Pursuant to that certain First Amendment and Consent dated of even date
herewith, a copy of which is attached hereto, certain terms of the Credit
Agreement were amended. We hereby request that you (i) acknowledge and reaffirm
all of your obligations and undertakings under the Guaranty and, if you are
party thereto, the Pledge Agreement, and (ii) acknowledge and agree that the
Guaranty and, if you are party thereto, the Pledge Agreement, is and shall
remain in full force and effect in accordance with the terms thereof.

Please indicate your agreement to the foregoing by signing in the space provided
below, and returning the executed copy to the undersigned.

 

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Maurice Washington
Name:   Maurice Washington Title:   Vice President

 

Exhibit A-1



--------------------------------------------------------------------------------

Acknowledged and Agreed to

as of the date hereof:

 

SAM-WILL, INC., a Nevada corporation By:     Name:     Title:    

 

Exhibit A-2



--------------------------------------------------------------------------------

BOYD TUNICA, INC., a Mississippi corporation By:     Name:     Title:    

 

Exhibit A-3



--------------------------------------------------------------------------------

CALIFORNIA HOTEL FINANCE CORPORATION, a Nevada corporation By:     Name:    
Title:    

 

Exhibit A-4



--------------------------------------------------------------------------------

CALIFORNIA HOTEL AND CASINO,

a Nevada corporation

By:     Name:     Title:    

 

Exhibit A-5



--------------------------------------------------------------------------------

BOYD ATLANTIC CITY, INC., a New Jersey corporation By:     Name:     Title:    

 

Exhibit A-6



--------------------------------------------------------------------------------

ECHELON RESORTS LLC, a Nevada limited liability company By:     Name:     Title:
   

 

Exhibit A-7



--------------------------------------------------------------------------------

PAR-A-DICE GAMING CORPORATION, an Illinois corporation By:     Name:     Title:
   

 

Exhibit A-8



--------------------------------------------------------------------------------

BOYD KENNER, INC., a Louisiana corporation By:     Name:     Title:    

 

Exhibit A-9



--------------------------------------------------------------------------------

BOYD LOUISIANA L.L.C., a Nevada limited liability company By:     Name:    
Title:    

 

Exhibit A-10



--------------------------------------------------------------------------------

M.S.W., INC., a Nevada corporation By:     Name:     Title:    

 

Exhibit A-11



--------------------------------------------------------------------------------

TREASURE CHEST CASINO, L.L.C., a Louisiana limited liability company By:    
Name:     Title:    

 

Exhibit A-12



--------------------------------------------------------------------------------

BLUE CHIP CASINO, LLC,

an Indiana limited liability company

By:     Name:     Title:    

 

Exhibit A-13



--------------------------------------------------------------------------------

BOYD LOUISIANA RACING, INC., a Louisiana corporation By:     Name:     Title:  
 

 

Exhibit A-14



--------------------------------------------------------------------------------

BOYD RACING, L.L.C., a Louisiana limited liability company By:   BOYD LOUISIANA
RACING, INC.,   a Louisiana corporation, its sole member   By:       Name:      
Title:    

 

Exhibit A-15



--------------------------------------------------------------------------------

BOYD SHREVEPORT, L.L.C., a Louisiana limited liability company By:   BOYD
KENNER, INC., a Louisiana corporation, its sole member   By:       Name:      
Title:    

 

Exhibit A-16



--------------------------------------------------------------------------------

BOYD RED RIVER, L.L.C., a Louisiana limited liability company By:  

BOYD GAMING CORPORATION,

a Nevada corporation, its sole member

  By:       Name:       Title:    

 

Exhibit A-17



--------------------------------------------------------------------------------

 

RED RIVER ENTERTAINMENT OF SHREVEPORT PARTNERSHIP IN COMMENDAM, a Louisiana
partnership in commendam By:   BOYD SHREVEPORT, L.L.C., a Louisiana limited
liability, its general partner   By:   BOYD KENNER, INC., a Louisiana
corporation, its sole member     By:         Name:         Title:    

 

Exhibit A-18



--------------------------------------------------------------------------------

COAST CASINOS, INC.,

a Nevada corporation

By:     Name:     Title:    

 

Exhibit A-19



--------------------------------------------------------------------------------

COAST HOTELS AND CASINOS, INC.,

a Nevada corporation

By:     Name:     Title:    

 

Exhibit A-20



--------------------------------------------------------------------------------

EXHIBIT B

to First Amendment and Consent

to First Amended and Restated Credit Agreement

CONSENT OF LENDER

Reference is hereby made to the First Amended and Restated Credit Agreement
dated as of May 24, 2007 among Boyd Gaming Corporation, the Lenders party
thereto and Bank of America, N.A., as Administrative Agent.

The undersigned Lender hereby consents to the execution and delivery of the
First Amendment and Consent to First Amended and Restated Credit Agreement by
the Administrative Agent on its behalf, substantially in the form of the most
recent draft thereof presented to the undersigned Lender.

Dated:                         , 2009

 

[Name of Institution] By:     Name:     Title:    

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

to First Amendment and Consent

to First Amended and Restated Credit Agreement

AMENDMENT AND EXTENSION

The Borrower is not requesting that any Lender agree to extend its commitment or
participate in the Extending Revolving Loan Tranche referred to below in
connection with the approval of the amendments described herein.

The amendments described herein will permit the Borrower, subject to the
willingness of Lenders to participate in the Extending Revolving Loan Tranche
after the effectiveness of this amendment, to have two tranches of revolving
facilities:

 

  •  

the Non-Extending Revolving Loan Tranche; and

 

  •  

the Extending Revolving Loan Tranche.

 

  •  

Extending Revolving Loan Tranche

 

  •  

The Borrower shall have the right from time to time after the effective date of
this amendment to specify the terms and conditions upon which the Lenders under
the Non-Extending Revolving Loan Tranche may extend the maturity applicable to
their existing commitments by converting their commitments under the
Non-Extending Revolving Loan Tranche to commitments under the Extending
Revolving Loan Tranche. In addition, the Credit Agreement will permit the
Borrower to increase the commitments under the Extending Revolving Loan Tranche
by increasing the commitments of an existing Lender thereunder and/or providing
commitments of a new lender, in each case in a manner consistent with the
existing incremental facility section of the Credit Agreement. No Lender shall
be required to (i) convert its commitments from the Non-Extending Revolving Loan
Tranche to the Extending Revolving Loan Tranche without its consent or
(ii) increase its commitments and/or provide new commitments under the Extending
Revolving Loan Tranche without its consent. In each case, any such consent shall
be in the sole and absolute discretion of such Lender.

 

  •  

Pricing (including any upfront fees) for the Extending Revolving Loan Tranche
will be specified by the Borrower and agreed by the Lenders participating in
such Tranche and, in the case of the applicable interest rate, will apply
uniformly to all Lenders within such Tranche. The pricing (and fees) for the
Non-Extending Revolving Loan Tranche will not change.

 

  •  

Maturity date of the Extending Revolving Loan Tranche will be specified by the
Borrower and agreed by the Lenders participating in such Tranche. The maturity
date of the Non-Extending Revolving Loan Tranche will remain as provided in the
Credit Agreement, i.e., May 24, 2012.

 

Exhibit C-1



--------------------------------------------------------------------------------

  •  

The covenant levels for the total leverage ratio and interest coverage ratio for
periods after the maturity date of the Non-Extending Revolving Loan Tranche
shall be specified by the Borrower and agreed by the Lenders participating in
the Extending Revolving Loan Tranche.

 

  •  

Future commitment reductions may be allocated to only those Lenders
participating in the Extended Revolving Loan Tranche

 

  •  

Pro Rata Provisions

 

  •  

Borrowing of Revolving Loans and Swingline Loans will be pro rata across both
Revolving Loan Tranches.

 

  •  

Participations in Letters of Credit will be pro rata across both Revolving Loan
Tranches; provided that participations in any Letter of Credit with an expiry
date after May 17, 2012 will be allocated solely to the Extending Revolving Loan
Tranche.

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

to First Amendment and Consent

to First Amended and Restated Credit Agreement

[Form of Compliance Certificate]

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain First Amended and Restated Credit Agreement,
dated as of May 24, 2007 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”, the terms
defined therein being used herein as therein defined), among Boyd Gaming
Corporation, a Nevada corporation (the “Borrower”), the Lenders from time to
time party thereto, Bank of America, N.A., as Administrative Agent and L/C
Issuer and Wells Fargo Bank, N.A. as Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                                       of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered to the Administrative Agent the year-end audited
financial statements required by Section 6.01(a) of the Agreement for the fiscal
year of the Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered to the Administrative Agent the unaudited
financial statements required by Section 6.01(b) of the Agreement for the fiscal
quarter of the Borrower ended as of the above date. Such financial statements
fairly present the financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries in accordance with GAAP as at such date and
for such period, subject to normal year-end audit adjustments and the absence of
footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower during the accounting period covered by the submitted financial
statements.

 

Exhibit D-1



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and,
to the best knowledge of the undersigned, the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrower contained in Article V of
the Agreement, and any representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Loan Documents, are true and correct on and as of the date hereof, except to the
extent that [such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,]
—or— [the following representations and warranties are not true as of such
date,] and except that for purposes of this Compliance Certificate, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    .

 

BOYD GAMING CORPORATION By:     Name:     Title:    

 

Exhibit D-2



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I. Section 7.10(a) – Interest Coverage Ratio.

 

A.     Consolidated EBITDA for the four consecutive fiscal quarters ending on
above date (“Subject Period”) as set forth on Schedule 2:

   $              

B.     Consolidated scheduled interest expense plus interest costs associated
with derivative instruments not otherwise included in interest expense for
Subject Period:

   $              

C.     Fixed Charge Coverage Ratio (Line I.A. ÷ Line I.B.):

   _____ to 1

         Minimum required: 2.00 to 1.00

  

 

II Section 7.10(b) – Total Leverage Ratio.

A.     Consolidated Funded Indebtedness at Statement Date:

   $              

B.     Consolidated EBITDA for Subject Period (Line I.A. above):

   $              

C.     Consolidated Leverage Ratio (Line II.A ÷ Line II.B):

   _____ to 1

 

    Maximum permitted:

 

Four Fiscal Quarters Ending

   Maximum Total
Leverage Ratio

September 30, 2009

   6.50 to 1.00

December 31, 2009

   6.50 to 1.00

March 31, 2010

   6.75 to 1.00

June 30, 2010

   7.00 to 1.00

September 30, 2010

   7.25 to 1.00

December 31, 2010

   7.25 to 1.00

March 31, 2011

   7.00 to 1.00

June 30, 2011

   6.75 to 1.00

September 30, 2011

   6.50 to 1.00

December 31, 2011

   6.00 to 1.00

March 31, 2012

   5.50 to 1.00

 

Exhibit D-3



--------------------------------------------------------------------------------

For the Quarter/Year ended                             (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA

  

Quarter
Ended


  

Quarter
Ended


  

Quarter
Ended


  

Quarter
Ended


  

Twelve
Months
Ended


The Borrower and its Restricted Subsidiaries’ consolidated earnings (including
net earnings attributable to noncontrolling interests held by third parties in
Restricted Subsidiaries) before interest expense, taxes, depreciation,
amortization, non-cash rent expense, preopening expenses, share-based
compensation expense, non-cash change in value of derivative instruments,
interest costs associated with derivative instruments not otherwise included in
interest expense, non-cash litigation accruals, charges for the early retirement
of debt, non-recurring non-cash losses (or gains), acquisition and merger
related charges, and extraordinary items +cash dividends and distributions paid
to the Borrower and its Restricted Subsidiaries from any Person that is not a
Restricted Subsidiary, provided that the cumulative amount of such cash
dividends and distributions included in Consolidated EBITDA shall not exceed the
cumulative amount of the Borrower’s and its Restricted Subsidiaries’ share of
the Consolidated EBITDA of such Person,

 

+(-) the EBITDA during the Subject Period for any Restricted Subsidiary acquired
(or disposed of) by the Borrower or any of its Restricted Subsidiaries during
such period, in each case

 

+(-) any loss (or gain) arising from a change in GAAP

              

 

Exhibit D-4



--------------------------------------------------------------------------------

+ 50% of Borgata EBIT to the extent that on the date of determination Borgata is
not a Restricted Subsidiary and no Event of Default under and as defined in
Borgata’s bank credit agreement has occurred and is continuing                +
(after the same shall have been open for at least one full calendar month) the
annualized pro forma EBITDA of any new Venture of the Borrower and its
Restricted Subsidiaries (including the Dania Jai Alai development project)      
         + If any determination is made that Echelon and related entities should
no longer be considered a project in accordance with GAAP, pre-opening expenses,
impairment charges and exiting and disposal charges up to an aggregate add back
of $30,000,000               

-The amount of any non-appealable judgment or the cash payment in respect of any
settlement or judgment in respect thereof (net of any assets acquired in
connection with such settlement or judgment) , if and to the extent that any
non-cash litigation accruals relating thereto have not been included in the
computation of Consolidated EBITDA.

=Consolidated EBITDA

 

Consolidated EBITDA shall exclude the Consolidated EBITDA of each Unrestricted
Subsidiary and all Subsidiaries of any Unrestricted Subsidiary.

              

 

Exhibit D-5